Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DATA PROCESSOR, DATA PROCESSING METHOD, AND DATA PROCESSING PROGRAM FOR DETERMINING CORRESPONDENCE RELATIONSHIPS BETWEEN LASER SCANNING POINT CLOUDS.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claim 3 recites “the first photographic image and the second photographic image that are acquired have the same or similar viewpoint.” Based on the claim language, it is understood that the first photographic image and the second photographic image have the same or similar viewpoint. However, paragraph 45 of the original specification discloses that the same or similar viewpoint is with regard to a laser scanning point cloud and its corresponding photographic image. The latter seems to make more sense because if the first and second photographic images are taken during traveling, it is more likely that they will have different viewpoints. For examining purposes, claim 3 will be interpreted as the latter. More specifically, it will be interpreted as: “the first photographic image and the second photographic image that are acquired have the same or similar viewpoints as viewpoints from which their respective laser scanning point clouds are acquired”.
Clarifications are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (Pub. No. US 2020/0096641).

Regarding claim 1, Sasaki discloses a data processor comprising a processor or circuitry (Par. 44: “The survey data processing device 300 is constructed of electronic circuits constituting a CPU”), the processor or circuitry configured to: 
acquire a first laser scanning point cloud that is obtained in a first time period and a second laser scanning point cloud that is obtained in a second time period (Par. 27 and Fig. 1. In particular, reference symbol 100 implies a first time period and reference symbol 100’ implies a second time period); and
determine correspondence relationships between the first laser scanning point cloud and the second laser scanning point cloud (Pars. 85-88. In particular, correspondence relationship between the first laser scanning point cloud (acquired at instrument point 100) and the second laser scanning point cloud (acquired at instrument point 100’) are determined following a designation of a part that is the same or similar in the respective first and second panoramic images) on a basis of a laser scanning point cloud relating to a fixed object, the fixed object being contained in both the first laser scanning point cloud and the second laser scanning point cloud and not changing between the first time period and the second time period (Par. 83: “It is necessary to overlap an object to be measured at the first instrument point and an object to be measured at the second instrument point. The object to be measured is a target from which point cloud data and a panoramic image are obtained”. In particular, the cited text suggests that for the first and second point clouds to be aligned with each other, they must contain a common, identical object (e.g. the central wall shown in Fig. 1, which is a fixed object). The points that make up this fixed object in either the first or second point cloud collectively correspond to the claimed limitation “laser scanning point cloud relating to a fixed object”).

Regarding claim 2, Sasaki discloses the data processor according to claim 1, wherein the processor or circuitry is further configured to: 
acquire a first photographic image of a target of the first laser scanning point cloud, the first photographic image captured in the first time period, and a second photographic image of a target of the second laser scanning point cloud, the second photographic image captured in the second time period (Pars. 83-85. The panoramic image captured at instrument point 100 corresponds to the first photographic image, and the panoramic image captured at instrument point 100’ corresponds to the second photographic image. The central wall shown in Fig. 1, for example, could be interpreted as the target of the first and second laser scanning point clouds); and 
detect or specify the fixed object in the first photographic image and in the second photographic image (Par. 70: “the displayed images are panoramic images in which the azimuths are aligned, and thus, a part that is the same or similar between the panoramic images on the right and left is easily found. An operator looks at the separately displayed images as shown in FIG. 7 to find a part that is the same or similar between the panoramic images on the right and left and then designate the same or similar part by using a GUI”. Since the central wall appears in both the first and second panoramic images in Fig. 7 (left and right images), it could be designated as a same or similar part).

Regarding claim 3, Sasaki discloses the data processor according to claim 2, wherein at least one of the first laser scanning point cloud and the second laser scanning point cloud is obtained by laser scanning during traveling, and the first photographic image and the second photographic image that are acquired have the same or similar viewpoint (Par. 54: “The panoramic image-and-point cloud data integrating unit 312 provides a relationship between each point of the point cloud data C1 and a screen coordinate position in the corresponding panoramic image that is obtained at the point of view for the point cloud data C1”. Fig. 2 and the associated description also suggest that since the laser scanner (used to acquire point clouds) and the camera (used to acquire panoramic images) are integrated in the same housing, a point cloud and its corresponding panoramic image should have the same or similar viewpoints).

Claim 9 recites similar limitations as claim 1, but is directed to a method. Since Sasaki also discloses a corresponding method (See Claim 11, for example), claim 9 could be rejected under the same rationale set forth in the rejection of claim 1.

Claim 10 recites similar limitations as claim 1, but is directed to a non-transitory computer recording medium. Since Sasaki also discloses such a medium (See Claim 12, for example), claim 10 could be rejected under the same rationale set forth in the rejection of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki, in view of Srivatsa et al. (Pub. No. US 2019/0291723).

Regarding claim 4, Sasaki discloses the data processor according to claim 2, wherein the processor or circuitry is further configured to:
.
In the same field of point cloud processing, Srivatsa teaches generating a point cloud image by fusing a point cloud with an RGB image , wherein each pixel in the point cloud image has an associated depth value derived from the depth value of a corresponding point in the point cloud (Pars. 5: “An embodiment further includes interpolating the point cloud data to each of the pixels of the image data such that each pixel of the image data has an associated depth value integrated therewith. An embodiment further includes predicting an object classification for the object using the convolutional neural network based upon the integrated pixel image data. In an embodiment, the pixel image data is received from a camera device and the point cloud data is received from a point cloud capture device”, and 40: “Mapping module 110 of data processing system maps the point cloud data to the image plane by transforming the point cloud points to camera coordinates and projecting the points to 2D images. Bilinear interpolation module 112 performs bilinear interpolation to obtain point cloud point information at every pixel of the RGB data to obtain RGBD image data in which each pixel of the RGB image data has an associated depth value”). Note that the point cloud image generated in this manner will have a viewpoint as seen from a camera at a location and in an attitude at the time of capturing the RGB image.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Sasaki by integrating the first laser scanning point cloud with the first panoramic image to generate a first point cloud image, and integrating the second laser scanning point cloud with the second panoramic image to generate a second point cloud image, using the technique taught by Srivatsa. The motivation would have been to enhance three-dimensional object localization using a convolutional neural network.

Allowable Subject Matter
Claim(s) 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG X NGUYEN whose telephone number is (571)270-1591. The examiner can normally be reached Mon-Fri 8am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571)272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG X NGUYEN/           Primary Patent Examiner, Art Unit 2613